         Case 4:18-cv-06139-PJH Document 29 Filed 02/12/19 Page 1 of 4



 1   Isabelle Ord (Bar No. 198224)
     isabelle.ord@dlapiper.com
 2   Chelsea N. Mutual (Bar No. 299656)
     chelsea.mutual@dlapiper.com
 3   DLA PIPER LLP (US)
     555 Mission Street, Suite 2400
 4   San Francisco, California 94105-2933
     Tel: 415.836.2500
 5   Fax: 415.836.2501

 6   Raj N. Shah (pro hac vice pending)
     raj.shah@dlapiper.com
 7   Eric M. Roberts (pro hac vice pending)
     eric.roberts@dlapiper.com
 8   DLA PIPER LLP (US)
     444 West Lake Street, Suite 900
 9   Chicago, IL 60606-0089
     Tel: 312.368.4000
10   Fax: 312.251.5714

11   Attorneys for Defendant
     APPLE INC.
12
                                UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15
     GABRIELLA ZARAGOZA and JOSEPH                     CASE NO. 4:18-CV-06139-PJH
16   COYLE, individually and on behalf of all others
     similarly situated,                               STIPULATION TO CONTINUE
17                         Plaintiffs,                 FEBRUARY 13, 2019 HEARING ON
                                                       DEFENDANT’S MOTION TO DISMISS
18          v.

19   APPLE INC.,
                            Defendant.
20
21
22
23
24
25
26
27
28
      STIPULATION TO CONTINUE FEBRUARY 13, 2019 HEARING ON DEFENDANT’S MOTION TO DISMISS
     EAST\164750535.1
         Case 4:18-cv-06139-PJH Document 29 Filed 02/12/19 Page 2 of 4



 1          Plaintiffs Gabriella Zaragoza and Joseph Coyle (“Plaintiffs”) and Defendant Apple Inc.

 2   (“Defendant”), by and through their counsel of record, hereby stipulate, subject to the Court’s

 3   approval, to the following:

 4          WHEREAS, Defendant’s pending Motion to Dismiss is scheduled for hearing in this Court

 5   on February 13, 2019;

 6          WHEREAS, on February 11, 2019, the Clerk of this Court issued a notice, informing the

 7   parties that they may make live demonstrations using the Apple TV user interface at the February

 8   13, 2019 hearing and that the parties shall work together in order to be prepared to do so using the

 9   same device (Dkt. 28);

10          WHEREAS, the parties, through their counsel, have met and conferred and agree that they

11   would like to make live demonstrations using the Apple TV user interface, but need further time to

12   (i) meet and confer on the scope of the demonstration, (ii) attempt to resolve any disputes about the

13   scope or content of the demonstration in advance of the hearing, (iii) test the equipment and

14   streaming of the Apple TV content in advance, (iv) make sure both parties have an opportunity to

15   set up and use the same device before the hearing, and (v) that both parties are sufficiently prepared

16   to effectively demonstrate the Apple TV user interface at the hearing;

17          WHEREAS, the parties agree that continuing the hearing for a period of 14 days, or a date

18   thereafter convenient to the Court, will allow the parties to undertake these tasks and resolve any

19   technical problems and other issues in advance of the hearing;

20          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

21          The hearing on Defendant’s Motion to Dismiss shall be continued by 14 days to February

22   27, 2019 at 9:00 a.m., or to a date thereafter convenient to the Court’s schedule. Pursuant to the

23   Clerk’s Notice (Dkt. 28), the parties shall appear no later than 8:00 a.m. on the date set for the

24   hearing in Courtroom 3, Third Floor, to set up and test the equipment before the hearing.

25          IT IS SO STIPULATED.

26
27
28
                                                       1
      STIPULATION TO CONTINUE FEBRUARY 13, 2019 HEARING ON DEFENDANT’S MOTION TO DISMISS
     EAST\164750535.1
         Case 4:18-cv-06139-PJH Document 29 Filed 02/12/19 Page 3 of 4



 1    Dated: February 12, 2019          DLA PIPER LLP (US)

 2
 3                                      By: /s/ Isabelle L. Ord
 4                                         Isabelle L. Ord
                                            Attorney for Defendant
 5                                          APPLE INC.

 6                                      FARUQI & FARUQI, LLP
 7                                      By: /s/ Benjamin Heikali
 8                                          Benjamin Heikali
                                            Attorney for Plaintiffs
 9                                          GABRIELLA ZARAGOZA and JOSEPH
                                            COYLE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
      STIPULATION TO CONTINUE FEBRUARY 13, 2019 HEARING ON DEFENDANT’S MOTION TO DISMISS

     EAST\164750535.1
         Case 4:18-cv-06139-PJH Document 29 Filed 02/12/19 Page 4 of 4



 1                                          ECF CERTIFICATION

 2          I, Isabelle L. Ord, am the ECF user whose ID and password are being used to file this

 3   STIPULATION TO CONTINUE FEBRUARY 13, 2019 HEARING ON DEFENDANT’S

 4   MOTION TO DISMISS. In compliance with L.R. 5-1(i)(3), I hereby attest that Benjamin Heikali

 5   has concurred in this filing.

 6
 7                                            By: /s/ Isabelle L. Ord
                                                 Isabelle L. Ord
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
      STIPULATION TO CONTINUE FEBRUARY 13, 2019 HEARING ON DEFENDANT’S MOTION TO DISMISS

     EAST\164750535.1
